            Case 6:21-cr-00200-MC      Document 18       Filed 06/08/21        Page 1 of 3




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                      EUGENE DIVISION



UNITED STATES OF AMERICA                             6:21-cr-00200-MC

                v.                                   INFORMATION 18

RUSSELL ANTHONY SCHORT,                              U.S.C. § 1344

                Defendant.                           Forfeiture Allegation




                      THE UNITED STATES ATTORNEY CHARGES:

                                           COUNT 1
                                         (Bank Fraud)
                                       (18 U.S.C. § 1344)

       1.       From in or about April 2020 through in or about May 2020, in the District of

Oregon, defendant RUSSELL ANTHONY SCHORT knowingly and willfully executed a

scheme and artifice to defraud the a financial institution and to obtain money, funds, assets and

other property owned by, and under the custody and control of the financial institution, by means

of materially false and fraudulent pretenses, representations, and promises.




Information                                                                                   Page 1
                                                                                      Revised April 2018
            Case 6:21-cr-00200-MC       Document 18      Filed 06/08/21     Page 2 of 3




                          SCHEME AND ARTIFICE TO DEFRAUD

       2.       As part of the scheme and artifice to defraud, defendant committed or participated

in the following acts:

       3.       Defendant and his co-schemer applied for a Paycheck Protection Program (PPP)

loan through U.S. Bank, a financial institution within the meaning of Title 18, United States

Code, Section 20(1), as its deposits were insured by the Federal Deposit Insurance Corporation.

       4.       Defendant and his co-schemer applied for the PPP loan in the name of Schort Lee

Construction, a company defendant established in the State of Oregon on January 22, 2020.

Included with the loan application package a false IRS form 944 listing 2019 wages in the

amount of $3,084,046. The application included a list of fifty-six employees and the amount paid

to each employee. The total amount of wages, the employee names, and the amount of wages

paid to each employee were all false.

       5.       Based on the materially false representations, U.S. Bank processed the PPP loan

application, resulting in the disbursal of a PPP loan in the amount of $601,552.

       6.       On May 11, 2020, three days after receiving the PPP loan proceeds, defendant

transferred via wire $307,000 to his co-schemer.

       All in violation of Title 18, United States Code, Section 1344.

///

///

///

///

///

///
Information                                                                                 Page 2
         Case 6:21-cr-00200-MC         Document 18       Filed 06/08/21     Page 3 of 3




                                    FORFEITURE ALLEGATION

       Upon conviction of the offense alleged in Count 1 of this Information, defendant shall

forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(2)(A), any property constituting, and

derived from, proceeds defendants obtained directly and indirectly, as the result of such

violation.



       Dated: June 8, 2021                           Respectfully submitted,

                                                     SCOTT ERIK ASPHAUG
                                                     Acting United States Attorney

                                                     /s/ Gavin W. Bruce_________________
                                                     GAVIN W. BRUCE, OSB #113384
                                                     Assistant United States Attorney




Information                                                                                 Page 3
